 1    Bret A. Stone    SBN 190161 BStone@PaladinLaw.com
      Kirk M. Tracy    SBN 288508 KTracy@PaladinLaw.com
 2    PALADIN LAW GROUP® LLP
 3    1176 Boulevard Way
      Walnut Creek, CA 94595
 4    Telephone:    (925) 947-5700
      Facsimile:    (925) 935-8488
 5
      Counsel for Estate of Robert Renzel, Deceased, by and through his
 6    successors in interest, Susan Carter and Ann Renzel Sebastian;
 7    Robert E. Renzel Trust, by and through its trustees, Susan Carter
      and Ann Renzel Sebastian; Susan Carter; Ann Renzel Sebastian;
 8    and Bascom Avenue Development LLC

 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11
      ESTATE OF ROBERT RENZEL,                         Case No. 4:15-cv-1648-HSG
12    DECEASED et al.,
                                                       RENZEL’S REQUEST TO APPEAR BY
13    Plaintiffs and Counter-Defendants,               TELEPHONE AT HEARING ON THE
                                                       ORDER TO SHOW CAUSE AND ORDER
14                          v.
                                                       Hon. Haywood S. Gilliam, Jr.
15    LUPE VENTURA et al.,                             Courtroom 2, 4th Floor
                                                       November 29, 2018
16    Defendants.                                      2:00 p.m.

17                                                     L.R. 16-10(a)

18                                                     Action filed: April 10, 2015
      AND RELATED CROSS-ACTIONS.                       Discovery September 27, 2018
19

20

21          Pursuant to Local Rule 16-10(a), Plaintiff and Counter-Defendants Estate of Robert Renzel,
22   Deceased, by and through his successors in interest, Susan Carter and Ann Renzel Sebastian; Robert
23   E. Renzel Trust, by and through its trustees, Susan Carter and Ann Renzel Sebastian; Susan Carter;
24   Ann Renzel Sebastian; and Bascom Avenue Development LLC (collectively, “Renzel”)
25   respectfully request that their counsel, Bret A. Stone of Paladin Law Group® LLP, be permitted to
26   appear by telephone through CourtCall at hearing on the Order to Show Cause scheduled for
27   November 29, 2018 at 2:00 p.m. in Courtroom 2 of the Oakland Office of the Northern District.
28   Counsel requests the telephonic appearance due to lead counsel’s office being located in Santa

                    REQUEST FOR TELEPHONIC APPEARANCE AND [PROPOSED] ORDER
 1   Barbara and that the Order states that only the Defendants, through new counsel or pro se must
 2   appear. As such, counsel respectfully requests to appear by telephone for this hearing on the Order
 3   to Show Cause.
 4                                                Respectfully submitted,
 5   DATED: November 21, 2018
 6                                                PALADIN LAW GROUP® LLP
 7                                                /s/ Bret A. Stone
 8                                                 Counsel for Plaintiff and Counter-Defendants

 9
                                                  ORDER
10

11          Renzel’s request for Bret A. Stone to appear by telephone at the hearing on the Order to
12   Show Cause, scheduled for November 29, 2018 at 2;00 p.m. in Courtroom 2 of the Oakland Office
13   of the Northern District, is hereby GRANTED. Counsel shall contact CourtCall at (866) 582-6878
14   to make arrangements for the telephonic appearance.
15
     IT IS SO ORDERED:
16

17
     DATED: November 26, 2018                            ___________________________
18                                                       HON. HAYWOOD S. GILLIAM, JR.
                                                         U.S. DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                -2-                      Case No. 4:15-cv-1648-HSG
                      REQUEST FOR TELEPHONIC APPEARANCE AND [PROPOSED] ORDER
